DETAILED ACTION
Election/Restrictions
1.                  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14 and 21 drawn to an assembly tool.
Group II, claims 15-20 and 23 drawn to a method.
The inventions listed as Groups I and II are dissimilar in that they relate to a method and an apparatus.  The inventions also do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is a posteriori lack of unity of invention because the common technical features in both groups are a roller seating actuator and a roller seating ring.
These elements cannot be considered a special technical feature under PCT Rule 13.1 because these elements are shown in the prior art. JP2014020380, JP2014020389, CN101484716, and/or US Patent No. 2,703,738 teach the common technical features in both groups, and, anticipate and/or render obvious the roller seating actuator and roller seating ring (both included in claim 21), as indicated by the International Search Report in this application, the translation of the Chinese Patent Office Action provided with the IDS submitted on September 29, 2021, and the European Patent Office Action provided with the IDS submitted on May 3, 2022.  The existence of a reference demonstrating that one or more generic claims lack novelty and/or inventive steps establishes that the groups do not relate to a single inventive concept.  In the absence of a common special technical feature, the concern over divergent prosecution of the method from the apparatus supports restriction of the groups. 
As set forth in MPEP 1850; The expression "special technical feature" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature", should be considered with respect to novelty and inventive step.  For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same corresponding special technical features, leaving two or more dependent claims without a single general inventive concept. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE COOK whose telephone number is 571-272-2281.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A COOK/Examiner, Art Unit 3726